Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 11/12/2019 is acknowledged.  Claims 1-4, 11-13, 18-21 and 24-27 are pending.  Claims 20-21 and 24-27 are withdrawn from consideration.  Claims 1-4, 11-13 and 18-19 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 02/08/2021 is acknowledged.  
Claims 20-21 and 24-27	are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.  Claims 1-4, 11-13 and 18-19 of group 1 were elected in the reply filed on 02/08/2021.   


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020 and 8/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:    The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 30 and 31). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any .  Appropriate correction is required.


Drawings Objections
The drawings are objected to because Figures 1 and 8b legend are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 11-13  and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell et al. “Russell” (US PGPUB 2014/0024100) in view of Russell et al. “Russell 2” (WO200120989 A1).
	The claims are directed to a recombinant virus comprising: a nucleic acid encoding a measles virus H polypeptide comprising at least six amino acid substitutions as compared to a wild-type measles virus H polypeptide; and a nucleic acid encoding a morbillivirus F polypeptide other than a measles virus F polypeptide.
	Regarding claims 1, 4, 11 and 18-19, Russell teaches a recombinant virus comprising: a nucleic acid encoding a measles virus H polypeptide comprising at least six amino acid substitutions as compared to a wild-type measles virus H polypeptide (Claim 6 - 'A recombinant virus comprising a measles virus H polypeptide and/or a nucleic acid encoding said measles virus H polypeptide, wherein: (i) said measles virus H polypeptide comprises the amino acid sequence set forth in SEQ ID NO:2 or SEQ ID NO:4 with the exception that said measles virus H polypeptide comprises an amino acid substitution at three or more of the positions’; para [0045] - 'For example, a nucleic acid molecule provided herein can  encode a measles virus H polypeptide having the amino acid sequence set forth in SEQ ID NO:2 or SEQ ID NO:4 with the exception that the measles virus H polypeptide has an amino acid substitution at three or more (e.g., 3, 4, 5, 6, 7, 8, 9, 10, or more) of the following positions: P279, L284, Y310, K389, E395, E398, K403, N405, D416, K488, E489, A490, E535, H536, A537, S546, R547, S550, F552, Y553, P554, S590, G592, E471, W472, P474, and G316.') (instant claim 19 lacks wild type); and a nucleic acid encoding a measles virus F polypeptide (para [0048] - 'Additional nucleic acid sequences can be included in a nucleic acid molecule provided herein...Alternatively, a nucleic acid molecule can contain sequences 
Russell does not expressly teach a morbillivirus F polypeptide other than a measles virus F polypeptide.
Russell 2, however, teaches a recombinant Paramyxoviridae virus comprising a recombinant F protein (Abstract - 'The invention relates to compositions and methods... comprising administering to the patient a replication-competent Paramyxoviridae virus comprising two or more of a) a nucleic acid sequence encoding a heterologous polypeptide.... b) a recombinant F protein, H protein, or M protein of Paramyxoviridae virus that increases fusogenicity of virus with cells'). Since Russell 2 teaches Paramyxoviridae virus family includes Morbillivirus (pi, In 18-23, - 'The family Paramyxoviridae are negative strand RNA viruses known to be responsible for a variety of human and veterinary diseases. The family contains four genera: (i) Paramyxovirus (Sendai virus; parainfluenza virus, types I and III; mumps virus), (ii) Morbillivirus (measles virus; rinderpest virus; phocine distemper virus; and canine distemper virus, (iii) Rubulavirus (Simian virus type V; Newcastle disease virus), and (iv) Pneumovirus (human respiratory syncytial virus; bovine respiratory syncytial virus).').
Accordingly, it would have been obvious to one of ordinary skill in the art that a heterologous Morbillivirus F protein according to Russell 2 could be used to create a recombinant virus comprising a measles virus H polypeptide variant according to Russell.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the advantage of increasing fusogenicity of the recombinant virus with cells as taught by Russell 2 while imparting a reduced susceptibility to being neutralized by anti-measles virus antibodies as taught by Russell (para [0008] - 'For example, this document provides compositions containing measles viruses that have a reduced susceptibility (as compared to a wild-type measles virus or a pre-existing measles virus vaccine of genotype A) to being neutralized by anti-measles virus antibodies that were generated against a wild-type measles virus or a pre-existing measles virus vaccine of genotype A.’).
Regarding claim 2, Russell in view of Russell 2 teaches the virus of claim 1, wherein Russell further teaches said virus is a measles virus (Claim 6 - 'A recombinant virus comprising a measles virus H 
Regarding claim 3, Russell in view of Russell 2 teaches the virus of any one of claims 1-2, wherein Russell further teaches said virus is an adenovirus (para [0052] - 'This document also provides vectors containing nucleic acid that encodes an H polypeptide provided herein. Such vectors can be, without limitation, viral vectors, plasmids, phage, and cosmids. For example, vectors can be of viral origin (e.g., paramyxovirus vectors, SV40 vectors, molecular conjugate vectors, or vectors derived from adenovirus, adeno-associated virus, herpes virus, lentivirus, retrovirus, parvovirus, or Sindbis virus)'; para [0062] - 'For example, a virus (e.g., an adenovirus) can be engineered to contain a nucleic acid that encodes an H polypeptide provided herein.').
Regarding claims 12 and 13, with respect to results of virus on cell entry, “wherein” clauses are functional limitations that do not modify what is being claimed (e.g. a recombinant virus comprising said nucleic acid sequences).  Additionally, MPEP 2114 states “I.   APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648